                                                             JS-6




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



ENIS Z. YENERIZ,                     Case No. 2:18­cv­5485­SK
                 Plaintiff,          JUDGMENT
            v.
NANCY A. BERRYHILL,
Commissioner of Social Security,
                 Defendant.



     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.


Date: September 9, 2019            ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
